DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 8, 13-22, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Steenwyk et al. (US Patent No. 5,507,348) in view of Rains (US Patent No. 5,803,127).
In reference to claim 2, Van Steenwyk discloses a downhole assembly (Fig. 1) comprising:
a drill string section 10a having a bore (Fig. 1) extending longitudinally through the drill string section 10a;
a downhole probe 20 located in the bore of the section 10a (Fig. 1); and
a centralizer in the bore, the centralizer comprising a plurality of tubular members 60, each of the tubular members 60 having a wall extending around the downhole probe 20, the wall formed to contact an inside surface of the bore and an outside surface of the downhole probe 20 (Fig. 1), a cross-section of the wall following a path around the downhole probe 20 that zig zags back and forth between the outside surface of the downhole probe 20 and the inside surface of the bore wall (Fig. 1, pads 55 provide the zig zag cross-section).
Van Steenwyk fails to disclose that the wall is formed to alternatingly contact an inside surface of the bore and an outside surface of the downhole probe.
Rains discloses a centralizer 90 formed by a wall 92 that is formed to alternatingly contact an inside surface of the bore (Figs. 13 and 14, the bore of conduit 11) and an outside surface of a component 10 (Figs. 13 and 14).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the centralizer of Rains in place of the centralizer of Van Steenwyk as it amounts to a substitution of equivalents to perform the same function, which is in this case to centralize something within a conduit.
In reference to claim 3, Van Steenwyk discloses that an end of a first tubular member 60 of the centralizer abuts an opposing end of a second tubular member 60 that is adjacent to the first tubular member 60 (Fig. 1).
In reference to claim 4, Van Steenwyk discloses that the plurality of tubular members 60 support the probe 20 substantially continuously along an otherwise unsupported portion of the probe 20 (Fig. 1).
In reference to claim 8, Van Steenwyk discloses that the lengths of the plurality of tubular members 60 are equal to one another (Fig. 1).
In reference to claim 13, Van Steenwyk discloses that the probe 20 is slidable longitudinally into the tubular members 60 of the centralizer (Fig. 1).
In reference to claim 14, Van Steenwyk discloses a layer of a vibration damping material 55 between a housing of the downhole probe 20 and the tubular members 60 of the centralizer (Fig. 1).
In reference to claim 15. Rains discloses that the wall 92 of each of the tubular members of the centralizer is formed to provide a cross-section that provides:
first outwardly-convex and inwardly-concave lobes 94, the first lobes 94 contacting a bore wall of the bore of the drill string section at a plurality of spots spaced apart around a circumference of the bore wall (Figs. 13 and 14; and a plurality of inwardly-projecting portions 96, each of the plurality of inwardly-projecting portions 96 arranged between two adjacent ones of the plurality of first lobes 94 (Figs. 13 and 14).
In reference to claim 16, Rains discloses that the inwardly-projecting portions 96 are shaped to conform to an outer surface of the component 10 (Fig. 14).
In reference to claim 17, Rains discloses that the first lobes 94 are shaped to conform to the bore wall 11 (Fig. 14).
In reference to claim 18, Rains discloses that the inwardly-projecting lobes 96 are mirror symmetrical about an axis passing through a longitudinal centerline of the tubular members (Fig. 14).
In reference to claim 19, Rains discloses that a thickness of the wall 92 of each of the tubular members 90 of the centralizer is substantially uniform (Fig. 14).
In reference to claim 20, Rains discloses that the cross-section each of the tubular members 90 has 4-fold rotational symmetry (Fig. 14).
In reference to claims 21 and 22, Rains discloses that the cross-section provides five first lobes 94 (Fig. 14).

In reference to claim 24, Van Steenwyk discloses a downhole assembly (Fig. 1) comprising:
a drill string section 10a having a bore (Fig. 1) extending longitudinally through the drill string section 10a;
a downhole probe 20 located in the bore of the section 10a (Fig. 1); and
a centralizer in the bore, the centralizer comprising a plurality of centralizer members 60 arranged end to end (Fig. 1), each of the centralizer members 60 formed to contact an inner wall of the bore along a length of the centralizer member 60 at a plurality of locations spaced apart around a circumference of the bore and the probe 20 along a length of the centralizer member at a plurality of locations spaced apart around a circumference of the probe 20 such that a plurality of passageways are defined between the inner wall of the bore and the centralizer member (Fig. 1).
Van Steenwyk fails to disclose that the centralizer members are formed to alternatingly contact an inner wall of the bore along a length of the centralizer member at a plurality of locations spaced apart around a circumference of the bore and the probe along a length of the centralizer member at a plurality of locations.
Rains discloses centralizer members 90 that are formed to alternatingly contact an inner wall of the bore (Figs. 13 and 14, the bore of conduit 11) along a length of the centralizer member 29 at a plurality of locations spaced apart around a circumference of the bore and the component 10 along a length of the centralizer member at a plurality of locations (Figs. 13 and 14).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the centralizer of Rains in place of the centralizer of Van Steenwyk as it amounts to a substitution of equivalents to perform the same function, which is in this case to centralize something within a conduit.
In reference to claim 25, Rains discloses that each of the centralizer members 90 comprises a tubular member having a wall extending around the component 10 (Figs. 13 and 14), the wall formed to contact the inner wall of the bore and an outside surface of the component 10 (Figs. 13 and 14).

Claims 5-7, 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Steenwyk et al. (US Patent No. 5,507,348) in view of Rains (US Patent No. 5,803,127) as applied to claim 1 above, and further in view of Kroger (US Patent Application Publication No. 2007/0235224).
In reference to claims 5 and 6, Van Steenwyk fails to disclose the percentage of the probe that is supported by the tubular member.
Kroger discloses that a probe 28 is supported along the entirety of its length (Fig. 2).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to support a probe continuously along at least 95% of the length of the probe to ensure that the probe is properly secured and protected while in use.
In reference to claim 7, Van Steenwyk fails to disclose that the probe is at least 6 meters in length.  However, it would have been obvious to form the probe so that it has 6 meters in length as "mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.  In this particular case, it would have been obvious to form a longer probe so that additional logging or measuring equipment can be disposed within the probe.  Further, in combination with Kroger, this would result in the probe being supported over the entire 6 meters.
In reference to claim 9, Van Steenwyk fails to disclose that the tubular members are resiliently deformable to accommodate the probe.
Kroger discloses a tubular member 32 that is resiliently deformable (par. 0021, “elastomeric” materials are commonly known in the art to be resiliently deformable).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the tubular members as elastomeric and resiliently deformable elements to better protect the probe from shock or vibration.
In reference to claim 10, Van Steenwyk fails to disclose that the tubular members are resiliently deformable to fit inside the bore.  
Kroger discloses a tubular member 32 that is resiliently deformable (par. 0021, “elastomeric” materials are commonly known in the art to be resiliently deformable).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the tubular members as elastomeric and resiliently deformable elements so that the members deform to ease installation within the bore.

Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Steenwyk et al. (US Patent No. 5,507,348) in view of Rains (US Patent No. 5,803,127) as applied to claim 1 above, and further in view of Epperson et al. (US Patent Application Publication No. 2013/0008640).
In reference to claims 11 and 12, Van Steenwyk fails to disclose that the tubular members exert a compressive force on the probe to hold the probe concentric within the bore or that the tubular members and the probe form an interference fit.
Epperson discloses that a probe 10 can be held in place by an interference fit (par. 0026).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to exert a compressive force on the probe to hold it in place with an interference fit to ensure that the probe remains in its intended location throughout the use of the probe.

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Steenwyk et al. (US Patent No. 5,507,348) in view of Rains (US Patent No. 5,803,127) as applied to claim 1 above, and further in view of Thornton (US Patent No. 7,604,059).
In reference to claim 23, Van Steenwyk fails to disclose that the wall of each of the tubular members comprises PEEK or PET.  Thornton discloses that centralizers can be formed from PEEK (col. 4, lines 47-48).  It would have been obvious to a person having ordinary skill in the art at the time of the invention to form the tubular members from PEEK as it is known in the art to be a suitable material for centralizers.

Allowable Subject Matter
The indicated allowability of claims 24 and 25 is withdrawn in view of the above rejections.

Response to Arguments
Applicant’s arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303. The examiner can normally be reached Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



10/26/22